DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on March 17, 2021.  These drawings are accepted.
Specification
3.	The amendments to the specification regarding the title received on March 17, 2021.  These amendments to the title are accepted.
Allowable Subject Matter
4.	Claims 1, 8, 10, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Li (U.S. Patent Application Publication # 2014/0140422 A1) teaches “a method and a device for sending a pilot signal.”(Paragraph [0002]), in view of Yu et al. (U.S. Patent Application Publication # 2015/0055725 A1) teach methods “to pilot designs for an Orthogonal Frequency Division Multiplexing (OFDM) based communication system.”(Paragraph [0010]), and Qian et al. (U.S. Patent Application Publication # 2017/0187504 A1) teach a method that “… can acquire the pilot pattern information from the central node periodically, or renewedly acquire the pilot pattern information only when the ”(Paragraph [0064]), fail to disclose: “wherein the method further comprises: after the pilot pattern is updated for the user equipment, and before the pilot is sent to the user equipment according to the updated pilot pattern: 
sending control information to the user equipment to instruct the user equipment to receive the pilot, wherein the control information comprises indication information of the updated pilot pattern.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-3 and 7 are also allowed by virtue of their dependency on claim 1.
Regarding claim 8, the best prior art found during the examination of the present, Li (U.S. Patent Application Publication # 2014/0140422 A1) teaches “a method and a device for sending a pilot signal.”(Paragraph [0002]), in view of Rinne et al. (U.S. Patent Application Publication # 2007/0070944 A1) teach a technique for “disposition of pilot symbols within transmissions of such a multicarrier system.”(Paragraph [0002]), and Krzymien et al. (U.S. Patent Application Publication # 2016/0359600 A1) teach “a system and method for adaptive pilot allocation.”(Paragraph [0002]), fail to disclose: “receiving control information to instruct the user equipment to receive the pilot, wherein the control information comprises indication information of the updated pilot pattern; and 
receiving the pilot at an initial time point and subsequent time points after the initial time point in the sub-frame according to the control information; 
wherein the control information is sent after the pilot pattern is updated for the user equipment, and before the pilot is sent to the user equipment according to the updated pilot pattern; and time-frequency position information of the pilot in the updated pilot pattern comprises position information of the initial time point of the pilot in the sub-frames, and position information of the subsequent time points after the initial time point.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 10, the best prior art found during the examination of the present, Li (U.S. Patent Application Publication # 2014/0140422 A1) teaches “a method and a device for sending a pilot signal.”(Paragraph [0002]), in view of Yu et al. (U.S. Patent Application Publication # 2015/0055725 A1) teach methods “to pilot designs for an Orthogonal Frequency Division Multiplexing (OFDM) based communication system.”(Paragraph [0010]), and Qian et al. (U.S. Patent Application Publication # 2017/0187504 A1) teach a method that “… can acquire the pilot pattern information from the central node periodically, or renewedly acquire the pilot pattern information only when the pilot pattern information is updated by the central node, or ”(Paragraph [0064]), fail to disclose: “wherein the processor is further configured to execute the computer readable program to, after the first unit updates the pilot pattern for the user equipment, and before the pilot is sent to the user equipment according to the updated pilot pattern, send control information to the user equipment to instruct the user equipment to receive the pilot, wherein the control information comprises indication information of the updated pilot pattern.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 11-12 and 16 are also allowed by virtue of their dependency on claim 10.
Regarding claim 17, the best prior art found during the examination of the present, Li (U.S. Patent Application Publication # 2014/0140422 A1) teaches “a method and a device for sending a pilot signal.”(Paragraph [0002]), in view of Rinne et al. (U.S. Patent Application Publication # 2007/0070944 A1) teach a technique for “disposition of pilot symbols within transmissions of such a multicarrier system.”(Paragraph [0002]), and Krzymien et al. (U.S. Patent Application Publication # 2016/0359600 A1) teach “a system and method for adaptive pilot allocation.”(Paragraph [0002]), fail to disclose: “receive control information to instruct the user equipment to receive the pilot, wherein the control information comprises indication information of the updated pilot pattern; and 
receive the pilot at an initial time point and subsequent time points after the initial time point in the sub-frame according to the control information, wherein the control information is sent after the pilot pattern is updated for the user equipment, and before the pilot is sent to the user equipment according to the updated pilot pattern; and time-frequency position information of the pilot in the updated pilot pattern comprises position information of the initial time point of the pilot in the sub-frames, and position information of the subsequent time points after the initial time point.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Conclusion
5.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 27, 2021